Citation Nr: 0215277	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  96-41 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant had active duty for training from November 1974 
to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating determination of the 
Montgomery Department of Veterans Affairs (VA) Regional 
Office (RO).  

In an April 2002 decision, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder.  The Board then referred the matter for 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  The matter has now been returned to 
the Board for further review.  


FINDING OF FACT

Major depression was manifest during active duty for 
training.


CONCLUSION OF LAW

Major depression was incurred in active duty for training.  
38 U.S.C.A. §§ 101(24), 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 1995 and September 
1996 rating decisions, the July 1996 SOC, the January 1999 
and April 1999 SSOCs, and the April 2000 and April 2002 Board 
decisions informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Furthermore, the Board remanded this 
matter for additional development in April 2000.  The 
requested development was accomplished.  Moreover, the Board, 
in its April 2002 decision found that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder and requested further development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  The 
requested development was accomplished.  The veteran also 
submitted a response to the findings made at the time of the 
June 2002 VA examination.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in the line of 
duty in active military, naval, or air service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2001).  A service department finding that an injury occurred 
in the line of duty will be binding on the VA unless it is 
patently inconsistent with the requirements of the laws 
administered by the VA.  38 C.F.R. § 3.1(m) (2000); see also 
Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993)
 
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(21)-(22) and (24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c) (2001).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

A review of the service medical records demonstrates that on 
December 3, 1974, the appellant was seen with complaints of 
possible high blood pressure and nerves.  It was noted that 
the appellant had taken medication several months ago for 
anxiety and dizziness.  At the time of a January 6, 1975, 
visit, the appellant was seen with complaints of problems for 
his nerves and knees.  

In an undated medical treatment record, the appellant was 
diagnosed as having anxiety.  

In a July 1975 letter, the appellant's private physician, F. 
B., M.D., indicated that the appellant was first seen by him 
on January 31, 1975.  He noted that the appellant was 
extremely nervous and could barely control his hands from 
trembling.  He further indicated that the appellant had been 
seen for nervousness several times since the initial visit.  
He noted that the appellant had been given Thorazine for 
treatment.   

In a September 1975 letter, the appellant's mother stated 
that the appellant had a nervous condition after he was 
discharged from service.  

In June 1976, the appellant was afforded a VA psychiatric 
examination.  Following examination, a diagnosis of acute 
paranoid schizophrenia was rendered.  The examiner found that 
the appellant's psychiatric illness was severe, with regard 
to both social and industrial impairment.  The examiner 
further indicated that the external precipitating stress was 
undetermined.  He noted that the appellant was never in the 
active Army.  He observed that the appellant joined the Army 
Reserve and was sent for basic training and then returned to 
the reserve unit.  He further noted that the appellant never 
finished basic training and never saw a psychiatrist, but 
that the appellant probably had difficulty prior to beginning 
basic training.  The examiner also observed that the 
appellant had said that he joined the reserves in an attempt 
to help his financial problem which resulted from poor 
management of his money.  The examiner further indicated that 
the premorbid personality and predisposition were 
undetermined.  

In February 1978, the appellant appeared at a hearing at the 
RO.  The appellant testified that he had not had a nervous 
condition prior to his period of active duty for training.  
He also noted that he did not report having a nervous 
condition at the time of discharge.  He further stated that 
Dr. B. suggested that he see a psychiatrist after his initial 
visit.  He noted that he saw someone at the VA in June 1975.  
The appellant also testified that he could not get along with 
his family after his active duty for training period. 

In an October 1979 report, the appellant's private physician, 
M. M., M.D., diagnosed the veteran as having a history of 
psychiatric disorder, type unspecified.  

In April 1995, the appellant submitted a photocopy of an 
August 1976 treatment record containing a diagnosis of 
schizophrenia.  

Later that month, the appellant submitted an April 1995 
letter from B. A., M.D.  In his letter, Dr. A., indicated 
that he had been requested by the appellant to give a update 
on the clinical condition for which he followed the 
appellant.  He noted that the appellant had been diagnosed 
with chronic anxiety disorder and panic attacks and that he 
was being treated with Prozac and Xanax.  He stated that from 
his review it appeared that the appellant's problem was 
chronic and dated back to the 1970's.  He noted that the 
decision as to whether the condition that he was treating the 
appellant for now and the one that he received treatment for 
in the service were one in the same was up to VA, but that it 
appeared to him, based upon a review of the appellant's 
records, that the symptoms that he was initially treated for 
inservice were similar to those from which the appellant now 
suffered.  

In his June 2002 VA examination report, the examiner noted 
that he had reviewed the veteran's claims file.  The examiner 
indicated that the veteran had served in the Army Reserves 
from April 1974 until he left in 1975.  The appellant stated 
that he injured his knee during basic training and that this 
kept him from completing his military service and making a 
career out of the military.  He indicated that his current 
symptoms were primarily intolerable anxiety and panic 
attacks.  The appellant complained of erratic sleep, no real 
social activities, and excessive guilty ruminations about not 
being able to complete his stay in the military.  He reported 
that his functioning before entering the military was 
reasonably good.  He was able to function in high school and 
drove a truck for a local steel supply company for three 
years and then for a steel plant for five years.  

During his training in the military, the appellant stated 
that he was not able to complete basic training due to a 
combination of hypertension, his nerves, and his knee.  After 
leaving the military he was only partly successful in keeping 
employment.  He noted having flashbacks when seeing somebody 
in a military uniform or if someone talked to him about his 
military service.  He reported that talking about his 
unsuccessful military career caused him great discomfort, as 
was demonstrated in the interview when he became quite 
tearful about not being able to complete his military 
service.  The examiner noted that the appellant saw a 
psychiatrist for the first time in the military or shortly 
thereafter in 1975, who diagnosed him with some type of 
anxiety disorder.  

It was the examiner's impression that the veteran's 
complaints of chronic depression and anxiety seemed to have 
begun sometime during his service in the Army Reserves.  He 
noted that the appellant appeared to be overwhelmed with 
guilt about having to leave the military.  He indicated that 
for whatever reason, the appellant perceived his inability to 
complete his training as an extraordinary failure that had 
plagued him for years.  The appellant described this as 
"always carrying that baggage around" about not being able 
to carry out his military training and the examiner noted 
that his psychological defeat probably contributed at least 
somewhat to his depression and anxiety.  He observed that the 
appellant did not 
meet the criteria for PTSD because he was unable to meet the 
criteria.  However, he did appear to have major depression 
with a good deal of comorbid anxiety.  An Axis I diagnosis of 
major depression was rendered.  

In a July 2002 letter, the appellant indicated that he was 
suffering from chronic panic attacks, major depression, and 
chronic anxiety.  The appellant stated that when he was 
discharged due to injuries, this caused undue stress, 
anxiety, and depression.  

The evidence supports the claim for service connection for 
major depression.  In his April 1995 letter, Dr. A. noted 
that the appellant had been diagnosed with chronic anxiety 
disorder and panic attacks and that he was being treated with 
Prozac and Xanax.  He stated that from his review it appeared 
that the appellant's problem was chronic and dated back to 
the 1970's.  He stated that the symptoms that he was 
initially treated for inservice were similar to those from 
which the appellant now suffered.  Moreover, the June 2002 VA 
examiner indicated that the veteran's complaints of chronic 
depression and anxiety seemed to have begun sometime during 
his service in the Army Reserves.  He noted that the 
appellant appeared to be overwhelmed with guilt about having 
to leave the military.  He stated that for whatever reason, 
the appellant perceived his inability to complete his 
training as an extraordinary failure that had plagued him for 
years.  He further reported that the appellant was concerned 
about not being able to carry his military training and that 
this psychological defeat probably contributed at least 
somewhat to his depression and anxiety.  

Based upon these medical opinions, which included a complete 
review of he veteran's claims folder by the June 2002 VA 
examiner prior to rendering his opinion, service connection 
for major depression is warranted.  

In reaching this determination, the Board notes he following.  
Service connection had previously been granted for 
hypertension; thus his service is now active service.  
Although there are hints that there may have been some 
psychiatric manifestations prior to service, there is no 
evidence that would rebut a presumption of soundness. Even if 
the presumption did not attach, there is an absence of 
adequate evidence that would result in a finding that a 
chronic disorder preexisted service.  

ORDER

Service connection for major depression is granted.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

